Citation Nr: 0512427	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-15 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in November 2004.


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis is of moderate 
impairment, and is manifested by pain on prolonged walking 
and running, with no marked deformity or  characteristic 
callosities.

2.  The veteran does not have a current bilateral hearing 
loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5276 (2004).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).
The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, and statements of the case dated 
May 2003, October 2003, and January 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding this claim, and the evidence, which has been 
received in this regard.  The appellant was also notified of 
the VCAA and what evidence VA would obtain in a letter dated 
April 2002.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Concerning the claim for an increased rating, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases that arise from dissatisfaction 
with an initial rating are "down-stream" elements of the 
claim for compensation, rather than new claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
RO properly (See VAOPGCPREC 8-2003) provided notice, issuing 
a statement of the case (SOC) in January 2004.  The SOC 
outlined the controlling law and regulations, as well as what 
the evidence showed, and explained the basis for the rating 
determination.



Factual Background

On the July 1994 report of medical history, the veteran 
denied having foot trouble or hearing loss.  On the July 1994 
report of medical examination, it was indicated that the 
veteran had normal feet, and his bilateral hearing was 
normal.

On the December 1994 in-service audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
5

On the January 1996 in-service audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
5
5
10
15

An October 1998 service medical record indicates that the 
veteran complained of bilateral foot pain, with pain over his 
heels on ambulation, running, and prolonged standing.  There 
was no history of trauma to the feet.  He denied ankle or leg 
pain.  On examination, there was no erythema, edema, 
ecchymosis, or deformity.  X-rays were within normal limits.  
The assessment was chronic bilateral heel pain.

A November 1998 service medical record indicates that the 
veteran presented for a follow-up regarding his chronic 
bilateral heel pain.  He was given orthotics, which the 
veteran stated failed to improve his condition.  The 
assessment was chronic bilateral heel pain. 

A December 1998 service medical record indicates that the 
veteran was seen for bilateral foot pain.

January and March 1999 service medical records indicate that 
the veteran had a history of plantar fasciitis.  The 
assessment was bilateral plantar fasciitis.

On the March 1999 separation report of medical history, the 
veteran indicated that he did not know if he had hearing 
loss, and he denied having foot trouble.  It was indicated in 
the physician's summary that the veteran had minimal hearing 
loss.  

On the March 1999 separation report of medical examination, 
it was indicated that the veteran's feet were normal.  On the 
March 1999 separation audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
0
0
5
5
10

On a January 2003 private hearing examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
25
LEFT
15
15
10
20
30
It was noted that the veteran had hearing loss in the high 
pitches.

Private medical records, dated from February 2003 to March 
2003, indicate that the veteran complained of pain in both 
feet after playing basketball.  He reported having had 
problems with his arches in the past.  On examination, there 
were high arch areas of the bilateral feet.  The veteran's 
feet were tender to palpation over the bilateral plantar 
fascia as well as insertion at the center of the heel.  There 
was no obvious swelling.  Sensation was intact.  The 
assessment was plantar fasciitis.
Private physical therapy reports dated in February 2003 
indicate that the veteran reported hypersensitivity to the 
bilateral plantar aspect of the feet.  There was severe 
tenderness to the bilateral mid-foot to the heels.  The 
veteran had an antalgic and painful gait, decreased cadence, 
decreased step width, and decreased step length.  He had 
difficulty with walking and running.  The assessment was 
bilateral plantar fasciitis. 

A June 2003 letter submitted by the veteran's private 
physician indicates that the veteran suffered from plantar 
fasciitis, a condition that was originally diagnosed while he 
was in the military.  The physician noted that a review of 
the veteran's records showed ongoing problems since at least 
1996, and continued treatment for the condition on a regular 
basis.  

A September 2003 VA examination report indicates that the 
veteran was evaluated for bilateral plantar fasciitis.  The 
veteran reported that he developed pain in his feet before he 
separated from service, and the pain had been present for the 
last several years.  He stated that he had pain on getting 
out of bed in the morning, and standing was painful.  He 
indicated that throughout the day, his foot pain would 
improve, but he could only stand for about 20 to 30 minutes.  
He used insoles in both of his shoes, and took Motrin for 
pain control.  He was able to walk about a mile, and was no 
longer able to play sports such as basketball or run.  At 
work he was bothered when he would have to walk or stand for 
long periods.  He stated that he had not had to miss any 
work.  

On examination, there was tenderness to palpation over the 
plantar aspect of the bilateral feet in the area of the 
plantar fascia along the plantar medial heel.  There was no 
ankylosis of the feet.  There was no abnormal callus pattern 
on the plantar aspect of the feet.  He had 5/5 strength of 
all of the major muscle groups of the feet, bilaterally.  
There was intact sensation in the bilateral feet.  The 
impression was moderate plantar fasciitis, bilateral feet.

Private records, dated in October and December 2003, indicate 
that the veteran complained of plantar arch pain bilaterally.  
He reported having pain when first getting up in the morning 
and after periods of rest.  Activities such as running and 
playing basketball would aggravate his symptoms.  His 
occupation was a maintenance supervisor, and his duties 
included standing and walking on a concrete floor.  On 
examination, he had a satisfactory gait, and walked with no 
assistive devices.  Pain was present with pressure on the 
longitudinal arch bilaterally.  The plantar heel, Achilles 
tendon body, and insertion points were asymptomatic.  Range 
of motion of the foot and ankle joints was smooth and not 
painful.  X-rays were deferred.  The assessment was plantar 
fasciitis bilaterally.  On follow-up, the veteran had painful 
arches and heels bilaterally.  There was no erythema, no 
edema, and no increase in temperature in the symptomatic 
area.  The symptoms were noted as improved since the last 
visit.  The assessment was plantar fasciitis bilaterally.  

At the November 2004 videoconference hearing, the veteran 
testified in relevant part that while in the service he 
worked as an aviation ordinance man on the flight deck, and 
he wore double hearing protection.  He stated that there was 
a lot of high-pitched noise on the flight deck.  After 
service, he worked for an airline in hangar maintenance.  He 
stated that sometimes he could barely hear people speak to 
him.  He indicated that he had a lot of pain and swelling in 
his feet.  He noted that he could walk only for about 30 
minutes before his feet would hurt a lot.  He stated that his 
feet would be inflamed from the center of his foot back to 
the heel.  

Analysis

I.  Entitlement to increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

There are no rating criteria specifically for plantar 
fasciitis, so it is rated under a closely analogous code, in 
this case, the code for acquired flatfoot.  38 C.F.R. § 4.20 
(2004).  In October 2003, the RO assigned a 10 percent rating 
for the veteran's bilateral plantar fasciitis under 
Diagnostic Code 5276.

An acquired flatfoot condition will be rated as 
noncompensable where mild, with symptoms relieved by built-up 
shoe or arch support.  A moderate disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet, 
will be rated as 10 percent disabling for a bilateral or 
unilateral condition.  A severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

The service medical records show that the veteran was treated 
for chronic bilateral heel pain while in service, and was 
diagnosed with bilateral plantar fasciitis in January 1999.  
The first post-service medical evidence of a foot problem was 
in February 2003, when the veteran was diagnosed with plantar 
fasciitis.  In February 2003, the veteran underwent physical 
therapy for his bilateral foot condition.  A June 2003 letter 
submitted by the veteran's private physician related the 
veteran's current bilateral plantar fasciitis to his in-
service foot problems.  The September 2003 VA examination 
report indicates that the veteran had tenderness to palpation 
over the plantar aspect of the bilateral feet in the area of 
the plantar fascia along the plantar medial heel, there was 
no ankylosis of the feet, no abnormal callus pattern on the 
plantar aspect of the feet, and 5/5 strength of all major 
muscle groups of the feet bilaterally.  The diagnosis was 
moderate plantar fasciitis, bilateral feet.  Private records, 
dated from October and December 2003, indicate that the 
veteran had bilateral plantar arch pain.  His gait was 
satisfactory, and he walked with no assistive devices.  Pain 
was present with pressure on the longitudinal arch 
bilaterally, but the plantar heel, Achilles tendon body, and 
insertion points were asymptomatic.  The diagnosis was 
bilateral plantar fasciitis.

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabled for 
bilateral plantar fasciitis.  The evidence shows that the 
veteran has pain on manipulation and use of both feet, with a 
diagnosis of bilateral plantar fasciitis.  However, the 
medical evidence of record does not show any marked 
deformity, characteristic callosities, or severe disability 
in either foot such that a 30 percent rating would be 
warranted under Diagnostic Code 5276. 

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings," as enunciated by the Court 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for bilateral plantar fasciitis, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.  

The preponderance of the evidence is against a higher rating; 
thus, the benefit-of-the-doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's claim for 
an increased rating for bilateral plantar fasciitis is 
denied.

II.  Entitlement to service connection for bilateral hearing 
loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection also may be granted when the evidence 
shows that a veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b). 
 
If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).
 
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a layperson is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for bilateral 
hearing loss.

The service medical records indicate that the veteran had 
normal hearing throughout his period of service, and the 
March 1999 separation examination indicates that the 
veteran's hearing was normal in both ears.  Likewise, there 
is no evidence of a diagnosis of sensorineural hearing loss 
within one year of service that would trigger the presumption 
that the hearing loss was incurred in service.

Post-service medical evidence includes a January 2003 private 
hearing examination report which indicates the opinion that 
the veteran had hearing loss in the high pitches.  When the 
audiometric results are analyzed, he does not, however, meet 
VA's definition of a hearing loss disability.  See 38 C.F.R. 
§ 3.385 (2004).  Further, there is no other current medical 
evidence on file which establishes that the veteran has a 
bilateral hearing loss disability for VA purposes.

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Because there is no evidence of current bilateral hearing 
loss disability for VA purposes, the claim of service 
connection must be denied.  Brammer, supra; Rabideau, supra.     

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
K.  PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


